                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Criminal Case No. 19-cr-00225-PAB

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1. MICHAEL McGOWAN,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

       This matter comes before the Court on the Motion for Order Authorizing

Psychiatric or Psychological Examination for the Purpose of Determining Competency

[Docket No. 26] requesting that the defendant be evaluated pursuant to 18 U.S.C.

§ 4247.

       At a hearing on August 20, 2019, the Court found that there was reasonable

cause to believe that the defendant may presently be suffering from a mental disease

or defect rendering him mentally incompetent to the extent that he is unable to assist

properly in his defense. See 18 U.S.C. § 4241(a). Therefore, it is

       ORDERED that, pursuant to 18 U.S.C. §§ 4241(a) and 424 7(b), defendant is

committed to the custody of the Attorney General for placement in a suitable facility for

a reasonable time not to exceed thirty days for psychiatric and/or psychological

examination. It is further
        ORDERED that the examiner designated to conduct the psychiatric and/or

psychological examination of the defendant shall prepare a report that includes the

following pursuant to 18 U.S.C. § 4247(c):

        1. The defendant’s history and present symptoms;

        2. A description of the psychiatric, psychological and medical tests that were

employed and the results;

        3. The examiner’s findings;

        4. The examiner’s opinion as to diagnosis and prognosis;

        5. Whether the defendant is suffering from a mental disease or defect rendering

him mentally incompetent to the extent that he is unable to understand the nature and

consequences of the proceedings against him or to assist properly in his defense.

It is further

        ORDERED that the director of the facility where such examination is conducted

shall file copies of the report with the Court and provide copies to counsel for the

government and the defendant.


        DATED August 22, 2019.

                                          BY THE COURT:


                                           s/Philip A. Brimmer
                                          PHILIP A. BRIMMER
                                          Chief United States District Judge




                                             2
